McGehee, C. J.
ON MOTION TO REINSTATE AND RECONSIDER
This case was argued and submitted on October 9, 1961. The conviction of the appellant for grand larceny and the sentence to one year in the state penitentiary was affirmed on November 6, 1961; and the suggestion of error therein was overruled on November 20, 1961.
(Hn 1) On March 6, 1963, this motion was filed. It amounts to nothing more than a second suggestion of error, which is not permitted by our rules. (Hn 2) At any rate, the appellant’s sentence of one year in the state penitentiary should have expired in November 1962. The *765petition, to reinstate and reconsider the case at this late day is wholly unknown to our procedure and the same is therefore dismissed.
Motion dismissed.
Lee, Ethridge, McElroy and Rodgers, JJ., concur.